THE,~%TORNEY                  GENERAL
                       OPTEXA~



                       August     15, 1957

Dr. Ralph T. Green          Opinion No. WW-226
Director
Texas Commission on         Re:    Is the authorization of the
  Higher Education                 Commission on Higher Education
308 West 15th Street               required for Texas Technologi-
Austin, Texas                      cal College to continue to
                                   operate its Bureau of Business
                                   Research, so long as the oper-
                                   ating funds for this Bureau
Dear Dr. Green:                    are not State funds?
          In your letter of request for an official opinion
from this office, you set forth the historical development of
the Bureau of Business Research of Texas Technological College,
which began operations on June 1, 1957. The essence of the
development was that over four years ago the West Texas Chamber
of Commerce determined that West Texas needed a Bureau of Busi-
ness Research, and that the Chamber should try to get one
started at Texas Tech. The Chamber approached Texas Tech and
the latter expressed interest in the idea.
          On March 29, 1956, the Board of Directors of the West
Texas Chamber of Commerce formally approved an agreement with
Texas Technological College which in essence contained the fol-
lowing provisions:

    a) "The Chamber will underwrite the project to the
      minimum extent of $60,000 so as to provide a mini-
      mum annual operating budget of $20,000 for each of
      the first three years; and
    5)  "The College will create the Bureau and get it
      into operation and, at the end of these three years,
      'subject to availability of legislative funds, as-
      sume the responsibility for the operating cost, and
      continuation of such Bureau.'"
          The Board of Directors of Texas Technological College
approved the agreement on May 28, 1956.
          You request for clarification and interpretation of
that part of Section 12 of ch. 487, Acts 54th Leg., R.S. 1955,
p. 1217 (Article 2919e-2, Vernon's Civil Statutes), relating
 i ,, ; ,,


Dr. Ralph T. Green, page 2     (WW-226)


to the duties of the Texas Commission on Higher Educatior,which
provides thatr
             "The Commission shall make a continuing
        study of the needs of the State, for research
        and for extension and public services, and
        shall have the authority to designate the in-
        stitutions to carry out research, extension
        and public service programs in so far as these
        functions are paid for with State funds,"
          The specific questions posed in your opinion request
are as follows:
             1, "Is the authorization of the Cornmis-
        sion required for Texas Technological College
        to continue to operate its Bureau of Business
        Research, which began operation for the first
        time on June 1, 1957, so long as the operating
        funds for this Bureau are not State funds?
             2, "Was the specific prior approval by the
        Commission required for Texas Technological Col-
        lege to establish its present Bureau of Research?

             3. *IIndesignating the institutions 'to
        carry out research, extension and public service
        programs in so far as these functions are paid
        for with State funds,' does the Commission have
        the responsibility and authority to specify the
        particular kinds of 'research, extension and
        public service programs' which are to be under-
        taken by the designated institutions?
             4. "Does the responsibility and authority
        of the Commission, in this particular instance,
        begin only when State funds are used?"
           Section 12, Article 2919e-2, Vernon's Civil Statutes,
provi.des that the Texas Commission on Higher Education shall
have the authority and responsibility to designate which insti-
tutions are to carry out research, extension and public service
programs in so far as these functions are paid for with State
funds.
          The Commission's authority in regard to such prcgrams
is predicated upon the premise that the programs are to be fi-
nanced and maintained with State funds.
                                                                   *


    Dr. Ralph T. Green, page   3   (W-226)


              It is our understanding that State funds were not
    used in establishing the subject Bureau and that State funds
    will not be required for the maintenance of same until at
    least three years from the date said Bureau was established.
    Accordingly, you are advised:
              1. The authorization of the Texas Commission on
    Higher Education is not required for Texas Technological Col-
    lege to continue to operate its Bureau of Business Research,
    so long as no portion of the operating funds for this bureau
    are State funds.
              2, The specific prior approval by the Texas Commis-
    sion on Higher Education was not required for Texas Techno-
    logical College to establish its present Bureau of Business
    Research.
r
              3. The Texas Commission on Higher Education in
    designating the institutions to carry out research, extension
    and public service programs, has the responsibility and au-
    thority to specify the particular kinds of research, extension
    and public service programs which are to be undertaken by the
    designated institutions in so far as these functions are paid
    for with State funds.
              4. The responsibility and authority of the Texas
    Commission on Higher Education, in this particular instance,
    begins only when State funds are used.


                                   SUMMARY

              The authorization of the Texas Commission
         on Higher Education is not required for Texas
         Technological College to continue to operate
         its Bureau of Business Research, so long as no
         portion of the operating funds for this Bureau
         are State funds, The specific prior approval
         by the Texas Commission on Higher Education was
         not required for Texas Technological College to
         establish its present Bureau of Business Re-
         search. The Texas Commission on Higher Educa-
         tion in designating the institutions to carry
         out research, extension and public service
         programs, has the responsibility and authority
         to specify the particular kinds of research,
         extension and public service programs which are
Dr, Ralph T. Green, page 4    (~~-226)


      to be undertaken by the designated institu-
      tions in so far as these functions are paid
      for with State funds. The responsibility
      and authority of the Texas Commission on
      Higher Education, in this particular instance,
      begins only when State Funds are used.
                               Very truly yours,
                               WILL WILSON
                               Attorney General of Texas



                                 Marvin R. Thomas, Jr.
MRT:pf:wb                        Assistant
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
Leonard Passmore
Mark McLaughlin
J. W. Wheeler
REVIEWED FOR THE ATTORNEY GENERAL
BY:    Geo. P. Blackburn